         Case 1:20-cv-01609-AJN-GWG Document 63 Filed 07/20/21 Page 1 of 2




                                                               July 20, 2021
By ECF
Hon. Gabriel W. Gorenstein
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312
GorensteinSettlement@nysd.uscourts.gov

          Re:     GateGuard, Inc. v. Goldmont Realty Corp., et al.
                  Case No.: 1:20-cv-01609-AJN-GWG

Dear Judge Gorenstein:

        This office represents defendants Goldmont Realty Corp. (“Goldmont”), Leon Goldenberg and
Abi Goldenberg in the above referenced action (collectively, the “Defendants”). I write to request an
extension of time to complete discovery through September 1, 2021.

         This request is due, in no small part, to Plaintiff’s failure to respond to Defendants’
Interrogatories, originally served September 24, 2020, until Friday, July 16, 2021, when Plaintiff provided
unverified 1 responses, 265 days after they were due. Therein, Plaintiff interposed multiple, improper
objections, which necessitate supplemental responses as well as a privilege log, which must be provided
prior to conducting Plaintiff’s deposition, originally scheduled for tomorrow. The undersigned informed
Plaintiff’s counsel of these deficiencies, as a result of which Plaintiff had effectively waived its right to
interpose objections. Annexed hereto is a copy of the letter. As of the date of writing, Plain t iff’s cou n sel
has provided no response to the letter, nor has he proffered any explanation or good cause for such
protracted delay. Plaintiff has also refused to agree to adjourn the deposition of its representative pen din g
a more proper response to the Interrogatories and has further refused to adjourn the deposit ion sim ply t o
allow the parties to enter into a mutually agreeable discovery schedule, which would have obviated the
need for this application.

          In light of the above, Defendants are not in a position to proceed with depositions at this time.
Simply stated, we cannot depose the Plaintiff without the benefit of his responses to discovery, which
were due in October of 2020. Moreover, it would be unnecessarily burdensome to all sides to conduct t h e
deposition in piecemeal, a portion before discovery is provided with a second deposition to follow. It is
for this reason that the above extension is respectfully requested from the Court. Defendants made a prior
extension request in April of 2021.

       In light of the foregoing, I respectfully submit the following proposed schedule for the
continuation of discovery:

            1.    Plaintiff to provide Supplemental responses to Defendant’s interrogatories by 7/26/21;
            2.    EBT of Ari Teman on or before 8/3/21;
            3.    EBT of Abi Goldenberg of on or before 8/10/21;
            4.    EBT of Abi Leon Goldenberg on or before 8/17/21;
            4.    Extension of discovery to 9/1/21.

1
    A Verification was provided separately today.
       Case 1:20-cv-01609-AJN-GWG Document 63 Filed 07/20/21 Page 2 of 2
Koss & Schonfeld, LLP
June 20, 2021
Page 2 of 2


         Entry of the above Scheduling Order would serve the interests of all parties and prevent what may
otherwise become unnecessary applications and motion practice to the Court. The proposed schedule is
fair, reasonable in time and scope and serves the interest of advancing discovery.

         I apologize to the Court for having to raise this in a letter, but I have made multiple attempts to
enter into a proposed scheduling order with the Plaintiff without success. Therefore, much to my regret , I
must ask the Court to intervene.

        We thank the Court for its consideration to the above.


                                                          Respectfully Submitted,
                                                          By: /s/ Simcha D. Schonfeld
                                                          Simcha D. Schonfeld, Esq.
                                                          Tel: (212) 796-8916
                                                          Email: sds@kandsllp.com


cc: Ariel Reinitz, Esq. (via ECF)
